DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The previous claim objections are withdrawn due to Applicant’s amendments.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a work station for a electrochemical machining of a rotationally symmetrical workpiece, having a plurality of recesses, comprising: a module fastened to a base structure and rotatable relative to the base structure on an axis of rotation; a workpiece holder movable relative to the base structure along a feed axis parallel to the axis of rotation; wherein the module comprises an electrode carrier arrangement coupled to the module base body so that the electrode carrier arrangement is rotated together with the module base body; wherein the electrode arrangement comprises a carrier frame and an electrode frame; wherein the electrode carrier arrangement is movable in translation relative to the module base body in a first machining direction, which corresponds substantially to a longitudinal direction of the recess, wherein the longitudinal direction runs in parallel with or inclined to its axial direction relative to the workpiece, and wherein the electrode frame is movable, oscillating relative to the carrier frame in a second machining direction, wherein the first and second machining directions are aligned at an angle of around 45° to around 90° with respect to each other, and are orthogonal to the axis of rotation of the module.  Zhu is the closest prior art but only discloses PECM of integrally bladed rotors, or blisks ([2]), which are entirely different from turbine wheels with dovetail/fir tree recesses to be processed.  Furthermore, Zhu discloses the operation is primarily based upon the electrode being fed radially with respect to the workpiece as opposed to longitudinally with respect to the workpiece as in the instant invention.  Instant claim 12 defines over the prior art as stated in the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794